Appeal from an order of the Supreme Court, Monroe County (Andrew V. Siracuse, J.), entered April 8, 2002. The order granted defendants’ motion for summary judgment dismissing the complaint in an action for fraud.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court (see also Wynn v AC Rochester, 273 F3d 153, 156-157 [2001]). We add only that, by granting defendants’ motion for summary judgment dismissing the complaint, the court in effect denied plaintiffs motion for additional discovery. Contrary to the contention of plaintiff, the court properly refused to allow him to conduct additional discovery because he failed to make the requisite showing “that facts essential to justify opposition [to defendants’ motion] may exist but cannot then be stated” (CPLR 3212 [f]). Present—Pine, J.P, Wisner, Scudder, Kehoe and Hayes, JJ.